DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/05/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 05/05/2020 and 10/26/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 10,411,833) (hereinafter “Sun”).
Regarding claim 1, in accordance with Sun reference entirety, Sun teaches a method (FIG. 1 illustrates an example of wireless communication system 100 and all devices as described in col. 6, line 49 and thereinafter.  And FIG. 6 and its corresponding description begin in col. 17, line 7 and thereinafter describes early termination techniques for successive decoding processes), comprising: 
receiving, by a device (FIG. 1; 115) and from a base station (FIG. 1; 105), an encoded physical downlink control channel (PDCCH) payload (FIG. 6; block 605 and col. 17, lines 16-30: “At 605, a wireless device may receive an encoded code block. The code block may contain multiple data portions and multiple data check portions corresponding to the multiple data portions, as further described above, for example as described with reference to FIGS. 3A through 3C. For example, the code block may contain a first data portion, a first data check portion, a second data portion, and a second data check portion as described with reference to FIG. 3A. In other example, the code block may have any other number of data portions and corresponding data check portions. The respective data check portions of the code block may correspond to one or more of the data portions. The encoded code block may have been encoded at the transmitting wireless device according to an encoding algorithm for which a non-backtracking decoding algorithm can be applied, for example a polar code or a CC”.  In addition, col. 8, lines 10-14, it is also disclosed PDCCH);  
decoding, by the device, the encoded PDCCH payload to obtain candidate PDCCH payloads and to generate path metrics (PMs), wherein each PM of the PMs corresponds to one candidate PDCCH payload of the candidate PDCCH payloads (FIG.6; block 610 and col. 17, lines 32-51: “At 610, the decoder of the wireless device (e.g., the inner decoder 205 of the decoder) may generate one or more candidate paths for an intermediate portion of the code block, wherein the code block includes an intermediate data portion and respective intermediate data check portion for the intermediate portion. The decoder may start with the first portion of the code block, including the first data portion and first respective data check portion for the encoded code block. An intermediate portion of the code block may be those portions of the code block prior to the last portion of the code block, where the last portion of the code block may include, in addition to a last data portion, a data check portion for the whole of the data portions of the code block. In some examples, the data check portions for the intermediate portions may apply only to the immediately preceding data portion, whereas the last data check portion applies to the data portions of both all the intermediate data portions and the last data portion. In other examples, each data check portion for the intermediate portions may apply to all preceding data portions.”  Moreover, col. 5, lines 63-67: “Wireless devices of a wireless communications system may decode encoded code blocks having a data portion and a data check portion, including check bits such as one or more cyclic redundancy check (CRC) bits, corresponding to the data portion.”  Furthermore, definition of path metric (PM) associated with the decoding is also discussed in col. 16, lines 8-58);  
performing, by the device, a cyclic redundancy check on each of the candidate PDCCH payloads to determine, from the PMs, a passing PM (FIG. 6; block 615 and col. 17, lines 52-59: “At 615, a checking function may be performed ( e.g., by a checking function processor 210 of the decoder) on the first data portion using the first respective data check portion, which may be performed for each of the candidate paths. As further described above, in the some examples, the first data check portion may include a number of CRC bits such that the checking function is a CRC function on the first data portion.” Moreover, col. 14, lines 20-24: “if the checking function (e.g., a CRC check) after each portion passes for one or more paths, the path metric (PM) vector may be reset to include only the paths that have passed the checking function, as those paths that fail are unlikely to succeed for the full code block”);  
determining, by the device and based on the PMs, a confidence value (assumed value U0=0 or U0=1) associated with the passing PM (FIG. 6; block 620-630 and col. 17, line 60 to col. 18, line 2: “At 620, the decoder may determine (e.g., by a checking function processor 210 of the decoder) whether all the candidate paths generated by the inner decoder fail the checking function. In some examples, where the checking function fails for all the candidate paths generated for the code block, it may not be possible for the encoded code block to pass the checking function for the full data portion of the code block once the decoding process has finished and the final checking function is to be performed on the whole data portion of the code block … flow 600 may continue to block 635.” Furthermore, definition of path metric (PM) associated with the decoding is also discussed in col. 16, lines 8-58 to include U0=0 and U0=1);  
determining, by the device, whether the confidence value satisfies a threshold (FIG. 6; block 620-630 and col. 17, line 60 to col. 18, line 2: “At 620, the decoder may determine (e.g., by a checking function processor 210 of the decoder) whether all the candidate paths generated by the inner decoder fail the checking function. In some examples, where the checking function fails for all the candidate paths generated for the code block, it may not be possible for the encoded code block to pass the checking function for the full data portion of the code block once the decoding process has finished and the final checking function is to be performed on the whole data portion of the code block … Decoding may continue as long as one or more of the candidate paths passes the checking function performed on the first portion of the code block … flow 600 may continue to block 635.” Furthermore, definition of path metric (PM) associated with the decoding is also discussed in col. 16, lines 8-58 to include U0=0 and U0=1.  In addition, col. 11, lines 3-16: “The decoding controller 215 may receive … Such an early termination may reduce power consumption at the decoder 200, for example, when SNR is low (e.g., below certain threshold) … from a transmitting device);  
discarding, by the device and based on determining that the confidence value does not satisfy the threshold, the passing PM (FIG. 6; block 660) (FIG. 6; blocks 650&660, and col. 19, lines 1-6: “If, at 650, the decoder determines that the hard decision bits for each candidate path have failed the checking function, then the candidate paths for the code block may be discarded, and an indication of decoding failure for the encoded code block may be output from the decoder at 660 ( e.g., by decoding controller 215 of the decoder)”); or outputting, by the device and based on determining that the confidence value does satisfy the threshold, a candidate PDCCH payload corresponding to the passing PM (FIG. 6. Block 655) (FIG. 6; blocks 650&655, and col. 18, lines 60-67: “At 650, the decoder may determine whether the hard decision bits associated with one candidate path passes the checking function. If, at 650, the decoder determines that there is one candidate path associated with a successful checking function, then the hard decision bits for the candidate path associated with a successful checking function may be output from the decoder as the decoded code block at 655”); and 
transmitting, by the device and based on the candidate PDCCH payload, data to the base station (col. 17, lines 10-15:  “Flow 600 may be implemented by a decoder 200 or a wireless device, including wireless device 705, a wireless device 805, a UE 115 … as described herein.”  Thus, it is inherent that the data is transmitted by the wireless device to the base station in a manner as claimed.). 
Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above, Sun also discloses determining, based on the PMs, respective confidence values associated with each of the PMs (col. 14, lines 20-38: "if the checking function (e.g., a CRC check) after each portion passes for one or more paths, the path metric (PM) vector may be reset to include only the paths that have passed the checking function, as those paths that fail are unlikely to succeed for the full code block. Pruning failing candidate paths may increase the likelihood that a decodable path is traversed, thus enhancing block error rate (BLER) performance. In some cases, for example where a number of data check bits for a first portion and a second portion is small ( e.g., four check bits), there may be a high false pass rate for these portions. In such cases, a PM vector may be reset after a checking function has been performed for the second portion, but not reset after the checking function has been performed for the first portion. In other examples, increasing the number of data check bits used from four bits to a larger number of bits that provide increased check robustness may be used to reduce a number of false data check pass rates.").
claim 4, in addition to features recited in base claim 1 (see rationales discussed above, Sun also discloses determining, based on the PMs and while performing the cyclic redundancy check on the candidate PDCCH payloads, respective confidence values associated with each of the PMs (col. 17, line 60 to col. 18, line 2: “At 620, the decoder may determine (e.g., by a checking function processor 210 of the decoder) whether all the candidate paths generated by the inner decoder fail the checking function. In some examples, where the checking function fails for all the candidate paths generated for the code block, it may not be possible for the encoded code block to pass the checking function for the full data portion of the code block once the decoding process has finished and the final checking function is to be performed on the whole data portion of the code block … flow 600 may continue to block 635.” Furthermore, definition of path metric (PM) associated with the decoding is also discussed in col. 16, lines 8-58 to include U0=0 and U0=1). 
As per claims 7 and 9-10, the claims call for an apparatus having limitations variously and essentially mirrored method steps of method claims 1 and 3-4, respectively.  Thus, they are anticipated by Sun for the same rationales applied to method claims 1 and 3-4 as discussed above.
As per claim 12, in addition to features recited in base claim 7 (see rationales discussed above), Sun also discloses wherein the device (UE 115) is a testing device (col. 8, lines 23-37: "The UEs 115 are dispersed throughout the wireless communications system 100, and each UE 115 maybe stationary or mobile. A UE 115 may also include or be referred to by those skilled in the art as a mobile station, a subscriber station, a mobile unit, a subscriber unit, a wireless unit, a remote unit, a mobile device, a wireless device, a wireless communications device, a remote device, a mobile subscriber station, an access terminal, a mobile terminal, a wireless terminal, a remote terminal, a handset, a user agent, a mobile client, a client, or some other suitable terminology. A UE 115 may be a cellular phone, a personal digital assistant (PDA), a wireless modem, a wireless communication device, a handheld device, a tablet computer, a laptop computer, a cordless phone, a wireless local loop (WLL) station, or the like.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Cammerer et al. (Scaling Deep Learning-based Decoding of Polar Codes via Partitioning, arXiv, 6 pages, February 22, 2017) (hereinafter “Cammerer”).
Regarding claim 13, in accordance with Sun reference entirety, Sun teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive, by a device (FIG. 1; 115) and from a base station (FIG. 1; 105), an encoded physical downlink control channel (PDCCH) payload (FIG. 6; block 605 and col. 17, lines 16-30: “At 605, a wireless device may receive an encoded code block. The code block may contain multiple data portions and multiple data check portions corresponding to the multiple data portions, as further described above, for example as described with reference to FIGS. 3A through 3C. For example, the code block may contain a first data portion, a first data check portion, a second data portion, and a second data check portion as described with reference to FIG. 3A. In other example, the code block may have any other number of data portions and corresponding data check portions. The respective data check portions of the code block may correspond to one or more of the data portions. The encoded code block may have been encoded at the transmitting wireless device according to an encoding algorithm for which a non-backtracking decoding algorithm can be applied, for example a polar code or a CC”.  In addition, col. 8, lines 10-14, it is also disclosed PDCCH);  
decode the encoded PDCCH payload to obtain candidate PDCCH payloads and to generate path metrics (PMs), wherein each PM of the PMs corresponds to one candidate PDCCH payload of the candidate PDCCH payloads (FIG.6; block 610 and col. 17, lines 32-51: “At 610, the decoder of the wireless device (e.g., the inner decoder 205 of the decoder) may generate one or more candidate paths for an intermediate portion of the code block, wherein the code block includes an intermediate data portion and respective intermediate data check portion for the intermediate portion. The decoder may start with the first portion of the code block, including the first data portion and first respective data check portion for the encoded code block. An intermediate portion of the code block may be those portions of the code block prior to the last portion of the code block, where the last portion of the code block may include, in addition to a last data portion, a data check portion for the whole of the data portions of the code block. In some examples, the data check portions for the intermediate portions may apply only to the immediately preceding data portion, whereas the last data check portion applies to the data portions of both all the intermediate data portions and the last data portion. In other examples, each data check portion for the intermediate portions may apply to all preceding data portions.”  Moreover, col. 5, lines 63-67: “Wireless devices of a wireless communications system may decode encoded code blocks having a data portion and a data check portion, including check bits such as one or more cyclic redundancy check (CRC) bits, corresponding to the data portion.”  Furthermore, definition of path metric (PM) associated with the decoding is also discussed in col. 16, lines 8-58);  
perform a cyclic redundancy check on each of the candidate PDCCH payloads to determine, from the PMs, a passing PM (FIG. 6; block 615 and col. 17, lines 52-59: “At 615, a checking function may be performed ( e.g., by a checking function processor 210 of the decoder) on the first data portion using the first respective data check portion, which may be performed for each of the candidate paths. As further described above, in the some examples, the first data check portion may include a number of CRC bits such that the checking function is a CRC function on the first data portion.” Moreover, col. 14, lines 20-24: “if the checking function (e.g., a CRC check) after each portion passes for one or more paths, the path metric (PM) vector may be reset to include only the paths that have passed the checking function, as those paths that fail are unlikely to succeed for the full code block”);  
determine, based on the PMs assumed value U0=0 or U0=1) associated with the passing PM (FIG. 6; block 620-630 and col. 17, line 60 to col. 18, line 2: “At 620, the decoder may determine (e.g., by a checking function processor 210 of the decoder) whether all the candidate paths generated by the inner decoder fail the checking function. In some examples, where the checking function fails for all the candidate paths generated for the code block, it may not be possible for the encoded code block to pass the checking function for the full data portion of the code block once the decoding process has finished and the final checking function is to be performed on the whole data portion of the code block … flow 600 may continue to block 635.” Furthermore, definition of path metric (PM) associated with the decoding is also discussed in col. 16, lines 8-58 to include U0=0 and U0=1);  
determine, by the device, whether the confidence value satisfies a threshold (FIG. 6; block 620-630 and col. 17, line 60 to col. 18, line 2: “At 620, the decoder may determine (e.g., by a checking function processor 210 of the decoder) whether all the candidate paths generated by the inner decoder fail the checking function. In some examples, where the checking function fails for all the candidate paths generated for the code block, it may not be possible for the encoded code block to pass the checking function for the full data portion of the code block once the decoding process has finished and the final checking function is to be performed on the whole data portion of the code block … Decoding may continue as long as one or more of the candidate paths passes the checking function performed on the first portion of the code block … flow 600 may continue to block 635.” Furthermore, definition of path metric (PM) associated with the decoding is also discussed in col. 16, lines 8-58 to include U0=0 and U0=1.  In addition, col. 11, lines 3-16: “The decoding controller 215 may receive … Such an early termination may reduce power consumption at the decoder 200, for example, when SNR is low (e.g., below certain threshold) … from a transmitting device);  
discard, based on determining that the confidence value does not satisfy the threshold, the passing PM (FIG. 6; block 660) (FIG. 6; blocks 650&660, and col. 19, lines 1-6: “If, at 650, the decoder determines that the hard decision bits for each candidate path have failed the checking function, then the candidate paths for the code block may be discarded, and an indication of decoding failure for the encoded code block may be output from the decoder at 660 ( e.g., by decoding controller 215 of the decoder)”); or outputting, by the device and based on determining that the confidence value does satisfy the threshold, a candidate PDCCH payload corresponding to the passing PM (FIG. 6. Block 655) (FIG. 6; blocks 650&655, and col. 18, lines 60-67: “At 650, the decoder may determine whether the hard decision bits associated with one candidate path passes the checking function. If, at 650, the decoder determines that there is one candidate path associated with a successful checking function, then the hard decision bits for the candidate path associated with a successful checking function may be output from the decoder as the decoded code block at 655”); and 
transmit, based on the candidate PDCCH payload, data to the base station (col. 17, lines 10-15:  “Flow 600 may be implemented by a decoder 200 or a wireless device, including wireless device 705, a wireless device 805, a UE 115 … as described herein.”  Thus, it is inherent that the data is transmitted by the wireless device to the base station in a manner as claimed.). 
It appears that Sun teaches using sequential successive cancellation list (SCL) sub-block decoders, not machine learning model (i.e., neural network) decoders.  However, such limitation lacks thereof from Sun is well-known in the art and taught by Cammerer. 
Cammerer; Abstract; FIG. 3; description in section III. PARTITION POLAR NEURAL NETWORK DECODING and thereinafter).  
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace sequential SCL sub-block decoders with neural network decoders to arrive the claimed invention.  A motivation for doing so would be to scale the neural network decoding of polar codes (Cammerer; page 1, section I. INTRODUCTION). 
As per claim 15, in addition to features recited in base claim 13 (see rationales discussed above), Sun in view of Cammerer also discloses wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: retrain the machine learning model based on at least one of the PMs, the cyclic redundancy check on the candidate PDCCH payloads, the confidence value, the threshold, or whether the confidence value satisfies the threshold (Cammerer; Abstract and thereinafter: “we partition the encoding graph into smaller sub-blocks and train them individually, closely approaching maximum a posteriori (MAP) performance per sub-block.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace sequential SCL sub-block decoders with 
 As per claim 16, in addition to features recited in base claim 13 (see rationales discussed above), Sun in view of Cammerer also discloses wherein the machine learning model is a first machine learning model, and wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine the threshold using a second machine learning model (NN decoders) (page 3; section III. PARTION POLAR NEURAL NETWORK DECODING: “Instead of using sequential SCL sub-block decoders as in [13], we replace them by NN decoders. Every sub-block NNi covers ki information bits. As the number of possible encoder output states (i.e., different codewords) is 2ki , efficient training is only possible for small sub-blocks, containing a small amount of information bits ki [11]. The advantage of this concept is that each sub-block NN decoder can be trained independently. However, each NN has its own corresponding frozen bit positions Ai and a specific block lengths Ni. As we deal with man made signals, the training and validation dataset can be created by random input data, a conventional polar encoder and a channel. Thus, an infinite amount of labeled training data is available.”). 
 Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace sequential SCL sub-block decoders with neural network decoders to arrive the claimed invention for the same rationales applied to base claim as discussed above.
claim 17, in addition to features recited in base claim 16 (see rationales discussed above), Sun in view of Cammerer also discloses wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: retrain the second machine learning model based on at least one of the PMs, the cyclic redundancy check on the candidate PDCCH payloads, the confidence value, the threshold, or whether the confidence value satisfies the threshold (Cammerer; Abstract and thereinafter: “we partition the encoding graph into smaller sub-blocks and train them individually, closely approaching maximum a posteriori (MAP) performance per sub-block.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace sequential SCL sub-block decoders with neural network decoders to arrive the claimed invention for the same rationales applied to base claim as discussed above.
As per claim 18, in addition to features recited in base claim 13 (see rationales discussed above), Sun in view of Cammerer also discloses wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine, based on the PMs and while performing the cyclic redundancy check on the candidate PDCCH payloads, respective confidence values associated with each of the PMs (Sun; col. 17, line 60 to col. 18, line 2: “At 620, the decoder may determine (e.g., by a checking function processor 210 of the decoder) whether all the candidate paths generated by the inner decoder fail the checking function. In some examples, where the checking function fails for all the candidate paths generated for the code block, it may not be possible for the encoded code block to pass the checking function for the full data portion of the code block once the decoding process has finished and the final checking function is to be performed on the whole data portion of the code block … flow 600 may continue to block 635.” Furthermore, definition of path metric (PM) associated with the decoding is also discussed in col. 16, lines 8-58 to include U0=0 and U0=1). 

Allowable Subject Matter
Claims 2, 5-6, 8,11, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1, 7 and 13 and further limit with novel and unobvious limitations of “wherein each PM, of the PMs, has a PM value, and wherein determining the confidence value associated with the passing PM comprises: normalizing PM values of the PMs to obtain normalized PM values, averaging the normalized PM values to obtain an average normalized PM value, and determining a difference between a normalized PM value of the passing PM and the average normalized PM value, to obtain the confidence value associated with the passing PM,” as recited in claims 2, 8 and 14; “wherein the passing PM is a first passing PM, wherein the confidence value is a first confidence value, wherein performing the cyclic redundancy check on the candidate PDCCH payloads comprises performing the cyclic redundancy check on the candidate PDCCH payloads to determine, from the PMs, the first passing PM and a second passing PM, and wherein the method further comprises: determining, after discarding the first passing PM and based on the PMs, a second confidence value associated with the second passing PM, and determining whether the second confidence value satisfies the threshold,” as recited in claims 5 and 11; and “wherein each PM, of the PMs, has a PM value, and wherein performing the cyclic redundancy check on the candidate PDCCH payloads comprises: performing the cyclic redundancy check on a first candidate PDCCH payload having a lowest PM value to determine whether a first PM associated with the lowest PM value is error-free, performing, based on determining that the first PM is not error-free, the cyclic redundancy check on a second candidate PDCCH payloads having a second lowest PM value to determine whether a second PM associated with the second lowest PM value is error-free, and obtaining, from the PMs and based on determining that the second PM is error-free, the passing PM, wherein the passing PM corresponds to the second PM,” as recited in in claim 6, “wherein the confidence value is a first confidence value, wherein the one or more instructions, that cause the one or more processors to perform the cyclic redundancy check on the candidate PDCCH payloads, cause the one or more processors to perform the cyclic redundancy check on the candidate PDCCH payloads to obtain, from the PMs, the first passing PM and a second passing PM, and wherein the one or more instructions cause the one or more processors to: determine, after discarding the first passing PM and based on the PMs, a second confidence value associated with a second passing PM, and determine whether the second confidence value satisfies the threshold,” as recited in claim 19; and “wherein each PM, of the PMs, has a PM value, and wherein the one or more instructions, that cause the one or more processors to perform the cyclic redundancy check on the  candidate PDCCH payloads, cause the one or more processors to: perform the cyclic redundancy check on a first candidate PDCCH payload having a lowest PM value to determine whether the lowest PM is error-free, perform, based on determining that the lowest PM is not error-free, the cyclic redundancy check on a second candidate PDCCH payload having a second lowest PM value to determine whether the second lowest PM is error-free, and obtain, from the PMs and based on determining that the second lowest PM is error-free, the passing PM, wherein the passing PM corresponds to the second lowest PM,” as recited in claim 20; structurally and functionally interconnected with other limitations in a manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US 2020/0204300).
Hwang et al. (US 2019/0165889).
Hwang et al. (US 2019/0097760).
Chatterjee et al. (US 2019/0097756).  
Palgy et al. (US 2018/0323803).
Shelby et al. (US 10,327,235).
GE et al. (US 2017/0366199). 
Lin et al. (US 10,784,991).

Xu et al. (US 2020/0235854).
Balatsoukas-Stimming et al., LLR-Based Successive Cancellation List Decoding of Polar Codes, IEEE, 15 pages, March 6, 2015.
Liu et al., Improved Polar SCL Decoding by Exploiting the Error Correction Capability of CRC, IEEE, 9 pages, January 23, 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 5, 2022